DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 7, the intended meaning of the term “an access to the spectrum of the laser light reduced” cannot be determined, thus rendering the claim indefinite and precluding its examination.  Generally, the spectrum of light from a source is just a characterization, or set of parameters characterizing, the light emitted by the source; it is not clear why there would be in issue with access to such set of parameters.
As to claim 8, the intended meaning of the term “the reduction of the access to the spectrum of the laser light” cannot be determined, thus rendering the claim indefinite and precluding its examination.  Generally, the spectrum of light from a source is just a characterization, or set of parameters characterizing, the light emitted by the source; it is not clear why there would be in issue with access to such set of parameters. 
As to claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As to claim 16, the intended meaning of the feature “effectuate the first movement and/or the second movement resonantly using an AC component of a driver signal” cannot be determined, thus rendering the claim indefinite and precluding its examination.  It is not clear whether there is a resonant structure somewhere to effectuate the first/second movement, or whether the ASC signal itself is somehow the “resonan[t] structure” intended to be claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10, 13, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassenpflug et al. (DE 102014223900, see PTO-892, attached, for English translation). 
As to claim 1, Hassenpflug discloses a device (paragraphs [0020]-[0026], [0056], [0057], [0068], [0069], [0077], FIGS. 1, 5), comprising: 
a laser scanner having a laser light source, wherein the laser scanner is configured to scan laser light from the laser light source along a first scanning axis (FIGS. 1, 5; paragraphs [0056], [0057]; every laser scanner comprises a laser light source and is configured to scan laser light from the laser light source along a first scan axis), 
an interface, which is configured to receive control data, which are indicative of a driving state of a vehicle (paragraphs [0020], [0068], the laser scanner is controlled on the basis of the vehicle speed, i.e., control data need to be received that are indicative of the vehicle speed, which implies an interface for receiving said data), and 
at least one computer circuit, which is configured to operate the laser scanner in order to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle (FIG. 2, reference number 204, FIGS. 5a, 5b, paragraphs [0058], [0068], [0069], electronics configured to actuate the laser scanner in order to take the driving state of the vehicle as a basis for selecting an active mode of operation from multiplicity of modes of operation),  
wherein the at least one computer circuit is further configured to carry out a measurement of distances to objects in the surroundings of the device based on the laser light (paragraph [0077]). 
As to claim 2, Hassenpflug further discloses that the plurality of operating modes implement scanning regions having different dimensions and/or alignments along the first scanning axis (FIGS. 5A, 5B). 
As to claim 5, Hassenpflug further discloses that the plurality of operating modes implement different pulse energies of pulses of the laser light and/or different repetition rates of the pulses of the laser light (FIGS. 5A, 5B, 7D; paragraphs [0068]-[0073]). 
As to claim 6, Hassenpflug further discloses that the plurality of operating modes implement different frequency bands for a repetition rate of pulses of the laser light (paragraphs [0072]-[0073]). 
As to claim 9, Hassenpflug further discloses that the plurality of operating modes implement different scanning point densities along the first scanning axis (FIG. 9). 
As to claim 10, Hassenpflug further discloses that, for a first operating mode of the plurality of operating modes, the scanning point density varies along the first scanning axis, and wherein optionally for a second operating mode of the plurality of 
As to claim 13, Hassenpflug further discloses that the driving state is selected from the following group: a road type, for example, freeway, inner-city street, country road, state highway; the speed of the vehicle, for example, in kilometers per hour; a yaw angle of the vehicle; a roll angle of the vehicle; a pitch angle of the vehicle; a height profile of a road, for example, an inclination level of the road; and/or a weather situation, for example, rain, snow, night, sunshine, dryness, ambient humidity, or ambient brightness (paragraphs [0017], [0020]-[0022], [0029]). 
As to claim 14, Hassenpflug further discloses that the laser scanner is configured to scan the laser light further along a second scanning axis, which is different from the first scanning axis (FIG. 10). 
As to claim 18, Hassenpflug discloses a method (paragraphs [0007], [0011]), comprising: 
emitting laser light using a laser scanner along a first scanning axis (FIGS. 1, 5; paragraphs [0056], [0057]; every laser scanner comprises a laser light source that emits later light and is configured to scan laser light from the laser light source along a first scan axis), 
receiving control data, which are indicative of a driving state of a vehicle (paragraphs [0020], [0068], the laser scanner is controlled on the basis of the vehicle speed, i.e., control data need to be received that are indicative of the vehicle speed, which implies an interface for receiving said data), 
activating the laser scanner to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle (FIG. 2, reference number 204, FIGS. 5a, 5b, paragraphs [0058], [0068], [0069], electronics configured to actuate the laser scanner in order to take the driving state of the vehicle as a basis for selecting an active mode of operation from multiplicity of modes of operation), and 
carrying out a measurement of distances to objects in a surrounding area of the vehicle based on the laser light (paragraph [0077]). 
As to claim 19, Hassenpflug further discloses that the method is executed by a device, the device comprising: 
a laser scanner comprising a laser light source, wherein the laser scanner is configured to scan laser light from the laser light source along a first scanning axis (FIGS. 1, 5; paragraphs [0056], [0057]; every laser scanner comprises a laser light source that emits later light and is configured to scan laser light from the laser light source along a first scan axis; point cloud data implies a position-resolved manner), 
an interface, which is configured to receive control data, which are indicative of a driving state of a vehicle (paragraphs [0020], [0068], the laser scanner is controlled on the basis of the vehicle speed, i.e., control data need to be received that are indicative of the vehicle speed, which implies an interface for receiving said data), and 
at least one computer circuit, which is configured to operate the laser scanner in order to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle (FIG. 2, reference number 204, FIGS. 5a, 5b, paragraphs [0058], [0068], [0069], electronics configured to actuate the laser scanner in order to take the driving state of the vehicle as a basis for selecting an active mode of operation from multiplicity of modes of operation), 
wherein the at least one computer circuit is further configured to carry out a measurement of distances to objects in the surroundings of the device based on the laser light (paragraph [0077]). 
As to claim 20, Hassenpflug discloses a device (paragraphs [0020]-[0026], [0056], [0057], [0068], [0069], [0077], FIGS. 1, 5), comprising: 
a LIDAR system comprising a laser light source, wherein the LIDAR system is configured to monitor reflections of laser light from the laser light source along a first axis in a position-resolved manner (FIGS. 1, 5; paragraphs [0056], [0057]; every laser scanner comprises a laser light source that emits later light and is configured to scan laser light from the laser light source along a first scan axis; point cloud data implies a position-resolved manner), 
an interface, which is configured to receive control data, which are indicative of a driving state of a vehicle (paragraphs [0020], [0068], the laser scanner is controlled on the basis of the vehicle speed, i.e., control data need to be received that are indicative of the vehicle speed, which implies an interface for receiving said data), and 
at least one computer circuit, which is configured to operate the LIDAR system to select an active operating mode from a plurality of operating modes in dependence on the driving state of the vehicle (FIG. 2, reference number 204, FIGS. 5a, 5b, paragraphs [0058], [0068], [0069], electronics configured to actuate the laser scanner in order to take the driving state of the vehicle as a basis for selecting an active mode of operation from multiplicity of modes of operation), 
wherein the at least one computer circuit is further configured to carry out a measurement of distances to objects in the surroundings of the device based on the laser light (paragraph [0077]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hassenpflug. 
As to claim 3, Hassenpflug further teaches that the plurality of operating modes implement scanning regions having different alignments along the first scanning axis, wherein the different alignments of the scanning regions are defined by different arrangements of the center of the scanning regions, wherein the laser scanner comprises at least one actuator, which is configured to effectuate the arrangements of the center of the scanning regions using a DC component of a driver signal (FIG. 10; paragraphs [0076], [0077]; the orientation of the scanner by means of an actuator is standard in the art). 

Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hassenpflug in view of Verheggen et al. (WO 2016/138585). 
As to claim 4, Hassenpflug teaches the device of claim 2 as discussed above.  However, Hassenpflug does not teach that the driving state of the vehicle comprises at least one of a yaw angle, a roll angle, and/or a pitch angle, wherein the computer unit is configured to compensate for the yaw angle, the roll angle, and/or the pitch angle of the vehicle by means of the alignment of the scanning regions.  Verheggen teaches roll angle compensation (paragraph [0047]), and therefore suggests that the driving state of the vehicle comprises at least one of a yaw angle, a roll angle, and/or a pitch angle, wherein the computer unit is configured to compensate for the yaw angle, the roll angle, and/or the pitch angle of the vehicle by means of the alignment of the scanning regions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the device of claim 2 as taught by Hassenpflug, in combination with the driving state of the vehicle comprising at least one of a yaw angle, a roll angle, and/or a pitch angle, wherein the computer unit is configured to compensate for the yaw angle, the roll angle, and/or the pitch angle of the vehicle by means of the alignment of the scanning regions as suggested by Verheggen, since such combination provides a higher margin of safety while the vehicle is driving. 
As to claim 11, Hassenpflug teaches the device of claim 1 as discussed above.  However, Hassenpflug does not teach that the laser scanner comprises at least one actuator, which is configured to effectuate a first movement of a deflection unit of the laser scanner according to the first scanning axis using a change of the scanning amplitude during a scanning procedure which corresponds to a scanning region, wherein the plurality of operating modes implement different rates of change of the scanning amplitude of the first movement.  Verheggen teaches an actuator (FIG. 1; paragraph [0026]), and therefore suggests that the laser scanner comprises at least one actuator, which is configured to effectuate a first movement of a deflection unit of the laser scanner according to the first scanning axis using a change of the scanning amplitude during a scanning procedure which corresponds to a scanning region, wherein the plurality of operating modes implement different rates of change of the scanning amplitude of the first movement.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the device of claim 1 as taught by Hassenpflug, in combination with the laser scanner comprising at least one actuator, which is configured to effectuate a first movement of a deflection unit of the laser scanner according to the first scanning axis using a change of the scanning amplitude during a scanning procedure which corresponds to a scanning region, wherein the plurality of operating modes implement different rates of change of the scanning amplitude of the first movement as suggested by Verheggen, since such combination enables optimizing the collection of the received signal. 
As to claim 12, Hassenpflug teaches the device of claim 1 as discussed above.  However, Hassenpflug does not teach that the first scanning axis is aligned vertically in relation to the vehicle.  Verheggen teaches a vertical scan axis (FIG. 2), and therefore suggests that the first scanning axis is aligned vertically in relation to the vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the device of claim 1 as taught by Hassenpflug, in combination with the first scanning axis being aligned vertically in relation to the vehicle as suggested by Verheggen, since such combination enables scanning a back-and-forth swath. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hassenpflug in view of Okada et al. (US 6,246,502). 
As to claim 15, Hassenpflug teaches the device of claim 14 as discussed above.  However, Hassenpflug does not teach that the laser scanner comprises at least one actuator and a first deflection unit, and a second deflection unit, which are configured for the laser light to pass through sequentially, wherein the actuator is configured to effectuate a first movement of the first deflection unit according to the first scanning axis and a second movement of the second deflection unit according to the second scanning axis, wherein the first movement and the second movement are overlaid with respect to time.  Okada teaches two-dimensional  scanning in vehicular lidar using mirror to accomplish such (FIGS. 15(a)-15(c), 16; col. 1, lines 45-65), and therefore suggests that the laser scanner comprises at least one actuator and a first deflection unit, and a second deflection unit, which are configured for the laser light to pass through sequentially, wherein the actuator is configured to effectuate a first movement of the first deflection unit according to the first scanning axis and a second movement of the second deflection unit according to the second scanning axis, wherein the first movement and the second movement are overlaid with respect to time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the device of claim 14 as taught by Hassenpflug, in combination with the laser scanner comprising at least one actuator and a first deflection unit, and a second deflection unit, which are configured for the laser light to pass through sequentially, wherein the actuator is configured to effectuate a first movement of the first deflection unit according to the first scanning axis and a second movement of the second deflection unit according to the second scanning axis, wherein the first movement and the second movement are overlaid with respect to time as suggested by Okada, since such combination enables replacing the phase control with a mechanical scan having different capabilities not present in phase control. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hassenpflug in view of Dussan (US 2016/0047895). 
As to claim 21, Hassenpflug teaches the device of claim 20 as discussed above. However, Hassenpflug does not teach that the LIDAR system comprises a flash-LIDAR system.  Dussan teaches that flash lidar is known in the art (paragraph [0005]), and therefore suggests that the LIDAR system comprises a flash-LIDAR system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the device of claim 20 as taught by Hassenpflug, in combination with the LIDAR system comprising a flash-LIDAR system as suggested by Dussan, since such combination is merely application of generally known and standard lidar technology. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645